DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 11/02/2021
Claims 1 and 7 have been amended
Claims 1, 3, 7, 9, 10 and 12-15 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzone (US 4,462,116) in view of Wilson (US 2010/0140308) in view of Robinson (US 4,723,657) in view of Feuchs (US 2012/0255097) in view of Kellogg (US 2008/0125688).

1: Sanzone discloses a jewelry holder for protecting jewelry stored therein (fig. 7), the jewelry holder comprising:

a wristband comprised of two layers of fabric 13a, 13b having elastic properties that are stitched together to form (i) a ring sized to fit a wrist and (ii) a seam positioned between a first end of the ring and an opposing second end of the ring (col. 2, ll. 1-37; fig. 2 and 3);

a pocket 23 formed in the wristband between (i) the two layers of fabric and a zipper attached to the opening (fig. 5). 

Sanzone fails to disclose multiple stitches to connect and form a pocket. Wilson teaches (ii) two parallel stitches 13 (fig. 4 enclosing pocket 1) connecting the two layers of fabric, each of the two parallel stitches extending from the first end of the ring to the opposing second end of the ring, the pocket having a straight opening that is perpendicular to and positioned between the two parallel stitches and positioned in line with the seam (fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pocket opening of Sanzone to include the stitched defined pocket of Wilson to assist the user in maintaining the position of the stored items during use. 

Robinson represents evidence of a flap being attached interiorly of a pocket capable of protecting the products from closures as well as other products inside the container (fig. 1 and 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pocket of Sanzone-Wilson to include the flap of Robinson to assist in protecting the product from exposure.

Sanzone-Wilson fails to disclose a flap. Feuchs teaches a flap 82 positioned within the pocket (fig. 8) and configured to aid in inhibiting contacting between the zipper 23 and jewelry stored in the pocket ([0030]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pocket of Sanzone to include the flap of Haislip to prevent layers from catching in the zipper when opening and closing the pouch.

Although Sanzone teaches the ability for multiple layers to exist, it is only done after folding. Kellogg teaches a multi-layered pouch having inner and outer layers 106, 108 that are stitched together [0022]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the panel of Sanzone to have two separately stitched panels of Kellogg to increase comfortability of the user based on the materials needed. 

3: Sanzone-Wilson- Robinson-Feuchs -Kellogg discloses the jewelry holder of claim 1 wherein the wristband comprises two pieces 13a,b of double sided fabric (Sanzone; col. 2, ll. 19-37).

12-14: Sanzone- Wilson- Robinson-Feuchs -Kellogg discloses the jewelry holder of claim 1, wherein the two layers 106, 108 of fabric comprise polyamide and elastane where the inner layer (2nd) is softer and more absorbent than the outer layer and is positioned within the pocket (Kellogg; [0054-0056]; fig. 9). 
	






Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanzone (US 4,462,116) in view of Wilson (US 2010/0140308) in view of Robinson (US 4,723,657) in view of Feuchs (US 2012/0255097) in view of Kellogg (US 2008/0125688) in view of Miller (US 9,386,815).

15. Sanzone- Wilson- Robinson-Feuchs -Kellogg discloses the claimed zipper of the invention as applied to claim 1 but fails to disclose the zipper being made from a plastic material. Miller teaches the jewelry holder of claim 1, wherein the zipper comprises a plastic material (col. 4, ll. 1-11). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the zipper of Sanzone-Wilson-Robinson- Feuchs -Kellogg to include the plastic zipper of Miller in order to provide more light weight and economical feature for consumer use.


Allowable Subject Matter
Claim 7, 9 and 10 are allowed.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735